                  1   FENNEMORE CRAIG, P.C.
                      Brandi M. Planet, Bar No. 11710
                  2   300 South Fourth Street, Suite 1400
                      Las Vegas, Nevada 89101
                  3
                      Telephone: (702) 692-8000
                  4   Facsimile: (702) 692-8099
                      Email: bplanet@fclaw.com
                  5   Attorney for Defendants
                  6                                UNITED STATES DISTRICT COURT
                  7                                 FOR THE DISTRICT OF NEVADA
                  8   JOSEPH STIERS,                                       Case No.: 2:18-cv-01042-RFB-CWH
                  9                  Plaintiff,                            STIPULATION AND ORDER FOR
                                                                           DISMISSAL WITH PREJUDICE
                10              v.
                11    CAESARS ENTERTAINMENT CORPORATION;
                      CAESARS ENTERTAINMENT OPERATING
                12    COMPANY; and CAESARS INTERACTIVE
                      ENTERTAINMENT.
                13
                                     Defendants.
                14

                15           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Joseph Stiers
                16    and Defendants Caesars Entertainment Corporation, CEOC, LLC (improperly denominated
                17    “Caesars Entertainment Operating Company”) and Caesars Interactive Entertainment, LLC
                18    (improperly denominated “Caesars Interactive Entertainment, Inc.”) (collectively “Defendants”)
                19    and each of them, that the above-entitled matter be dismissed with prejudice, each party to bear
                20    their own attorneys’ fees and costs.
                21    ///
                                                                  IT IS SO ORDERED:
                22    ///
                23    ///
                24    ///
                                                                  ________________________________
                25    ///                                         RICHARD F. BOULWARE, II
                26    ///                                         UNITED STATES DISTRICT JUDGE
                27    ///                                         DATED this 13th day of March, 2019.

                28
FENNEMORE CRAIG
   ATTORNEYS
   LAS VEG AS
                                                       Stiers v. Caesars Entertainment Corporation, et al.
                                                                     Case No.: 2:18-cv-01042-RFB-CWH
                                                                      Stipulation and Order for Dismissal

                  1   IT IS SO STIPULATED.

                  2   DATED: March 12, 2019       FENNEMORE CRAIG, P.C.
                  3

                  4
                                                  By: /s/ Brandi M. Planet
                  5                                  Brandi M. Planet, Esq., Bar No. 11710
                                                     300 South Fourth Street, Suite 1400
                  6                                  Las Vegas, Nevada 89101
                                                     bplanet@fclaw.com
                  7
                                                     Attorney for Defendants
                  8

                  9   DATED: March 12, 2019

                10
                                                  By: /s/ Joseph Conor Stiers
                11                                   Joseph Conor Stiers
                                                     100 Scott St.
                12                                   Baltimore, MD 21201
                13                                   jcstiers@gmail.com
                                                     Appearing pro se
                14

                15    IT IS SO ORDERED.
                16
                                                    ___________________________________
                17                                  UNITED STATES DISTRICT JUDGE

                18
                                                    DATED: ____________________________
                19
                20

                21

                22

                23

                24

                25

                26

                27

                28
FENNEMORE CRAIG
   ATTORNEYS
   LAS VEG AS

                                              2
